                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA

GREG MCCLURE, THOMAS                               Case No. ______________
MCCLURE, PHIL PIERCE, JONATHAN
AMEIGH, and CRAIG TRUDE

                 Plaintiffs,

v.

POLARIS INDUSTRIES, INC.,

                 Defendant.

             PLAINTIFFS’ MOTION TO SEAL PORTIONS OF COMPLAINT AND
                          DEMAND FOR JURY TRIAL

           Pursuant to D. Minn. LR 5.6(e), Plaintiffs Greg McClure, Thomas McClure, Phil

Pierce, Jonathan Ameigh, and Craig Trude (“Plaintiffs”) respectfully request permission

to file under seal portions of their Complaint, being filed contemporaneously herewith.

The portions of the Complaint sought to be sealed are redacted in the attached version.

Plaintiffs filed the Under Seal version of the Complaint with no highlighting, pursuant to

LR 5.6 and the Sealed Civil User’s Manual, United States District Court for the District

of Minnesota, in addition to the version with the portions to be sealed redacted.

           The Complaint contains material and information that were filed under seal in the

District Court in related action Civ. No. 16-cv-3348 and/or were designated by a party as

Confidential or Highly Confidential pursuant to the January 30, 2018 Protective Order in

that related action. See Johannessohn et al. v. Polaris Industries, Inc., Case No. 0:16-cv-

03348-PJS-LIB, ECF No. 140 (D. Minn. Jan. 30, 2018). Plaintiffs believe this Complaint,

in redacted form, may be made publicly available on PACER.


550546.1                                       1
DATED this 23 Day of June, 2020.

                                   Respectfully submitted,

                                   /s/Karen Hanson Riebel
                                   Karen Hanson Riebel (MN Bar No. 219770)
                                   LOCKRIDGE GRINDAL NAUEN PLLP
                                   100 Washington Avenue South
                                   Suite 2200
                                   Minneapolis, MN 55401
                                   Telephone: 612-596-4097
                                   Facsimile: 612-339-0981
                                   khriebel@locklaw.com

                                   Theodore J. Leopold (pro hac vice forthcoming)
                                   COHEN MILSTEIN SELLERS & TOLL
                                   PLLC
                                   2925 PGA Boulevard, Suite 200
                                   Palm Beach Gardens, FL 33410
                                   Telephone: (561) 515-1400
                                   Facsimile: (561) 515-1401

                                   Andrew N. Friedman (pro hac vice forthcoming)
                                   Douglas J. McNamara (pro hac vice
                                   forthcoming)
                                   Eric A. Kafka
                                   COHEN MILSTEIN SELLERS & TOLL
                                   PLLC
                                   1100 New York Ave. NW
                                   East Tower, 5th Floor
                                   Washington, DC 20005
                                   Telephone: (202) 408-4600
                                   Facsimile: (202) 408-4699

                                   Robert Gordon, Esq (pro hac vice forthcoming)
                                   Steven Calamusa, Esq. (pro hac vice
                                   forthcoming)
                                   GORDON & PARTNERS, P.A.
                                   4114 Northlake Blvd.,
                                   Palm Beach Gardens, FL 33410
                                   Telephone: (561) 799-5070
                                   Facsimile: (561) 799-4050



550546.1                             2
